EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Russell Nugent on February 17, 2021.
The Claims are amended as follows:
10. (Cancelled)
11. (Cancelled)
12. (Cancelled)
13. (Cancelled)
14. (Cancelled)
15. (Cancelled)
16. (Cancelled)
17. (Cancelled)
18. (Cancelled)
19. (Cancelled)
20. (Cancelled)

REASONS FOR ALLOWANCE

Independent claims 2 and 9 and dependent claims 3-8 are considered allowable. Independent claims 1 and 9 are allowable because the prior art does not disclose  the structure regarding the claimed combination of a method of removing strands of optic fiber from one or more spools on which the fibers are stored without damaging the spools which includes placing a plurality of spools each containing a strand of optic fiber on a plurality of annular platforms fixed to a tree having a vertical axis around which the tree can be rotated; feeding a free end of a first strand of optic fiber from one of the plurality of spools into an entrance of a continuous passage, said continuous passage having an entrance positioned adjacent to the tree; activating a blower using suction to move the free end of the first strand of optic fiber to a venturi; blowing air through the venturi thereby forcing the free end of the first strand of optic fiber through the continuous passage and out of a passage exit positioned adjacent to a rotating carousel; attaching the free end of the first strand of optic fiber to the rotating carousel such that the first stand of optic fiber accumulates on an exterior of the carousel as the carousel rotates; attaching a free end of each of the strands of optic fiber from the plurality of other spools to the first strand of optic fiber such that each strand of optic fiber from the plurality of other spools is pulled into the continuous passage by the first strand of optic fiber; and Page 2 of 8Application No.: 15/812,577Amendment Dated January 25, 2021rotating the carousel such that the strands of optic fiber from the plurality of spools wrap around an exterior of the carousel.
Independent claim 9 includes similar language as Independent claim 2. 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILLIAN PIERORAZIO whose telephone number is (571)270-0553.  The examiner can normally be reached on M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/JILLIAN K PIERORAZIO/Primary Examiner, Art Unit 3732